      Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 1 of 33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                        :
PABLO BRUM, BRIANNA BULSKI,                             :
KJERSTI FARET, SARA M. LYONS,                           :    Case No.: 1:18-cv-05399-JMF-KNF
MARISA RAVEL, AND KATIE THIERJUNG                       :
                                                        :
                              Plaintiffs,               :
        v.                                              :
                                                        :
PARAGON DESIGN CORP,                                    :
STEVEN MADDEN, LTD., AND                                :
ZULILY LLC,                                             :
                                                        :
                        Defendants.                     :
__________________________________________              :

                DECLARATION OF ANDREW GERBER IN SUPPORT OF
                      MOTION TO ENFORCE SETTLEMENT

       Andrew Gerber, an attorney duly admitted to practice law before the Courts of the State

of New York, hereby states:

       1.      I am a Member of the law firm Kushnirsky Gerber PLLC, and counsel to

Plaintiffs Pablo Brum, Brianna Bulski, Kjersti Faret, Sara M. Lyons, Marisa Ravel, and Katie

Thierjung (“Plaintiffs”). I am familiar with the relevant facts and circumstances set forth herein,

and submit this Declaration in support of Plaintiffs’ motion to enforce the settlement agreement

as Defendant Paragon Design Corp. (“Paragon”) that was reached at the October 24, 2018

settlement conference before Judge Fox (the “Settlement Conference”).

       2.      This action commenced on June 14, 2018 with the filing of the Complaint in

which Plaintiffs asserted claims for copyright infringement and removal of and use of false

copyright management information against Paragon and other defendants. ECF No. 1.

       3.      On October 24, 2018, the parties attended a scheduled settlement conference

before the Honorable Kevin Fox (the “Settlement Conference”).



                                                 1
      Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 2 of 33



         4.     At the Settlement Conference, Plaintiffs and Paragon reached an agreement on

settlement and the material terms of the settlement agreement were read into the record in open

Court.

         5.     A true and correct copy of the Transcript of the October 24, 2018 Settlement

Conference (hereinafter, “Transcript” or “Tr.”) is attached hereto as Exhibit A.

         6.     After the parties reached an agreement on the material terms of settlement,

Paragon’s representative Mr. Kim wanted to make a phone call to ensure that the material terms

of the agreement could be finalized and placed on the record. Tr., p. 7. The Court was briefly in

recess while Mr. Kim made the phone call.

         7.     Following his return, the Court went “back on the record with the material

terms of the parties’ respective agreements.” Tr., p. 8.

         8.     The Court then asked me: “Do you indicate with respect to Paragon

Design Corporation the material terms of the agreement that your clients have reached

with it to resolve the parties’ dispute?” I responded “Yes, Your Honor” and proceeded

to read into the record the agreed-upon terms of the settlement agreement. Tr., p. 8.

         9.     Other than the Thirty-Five Thousand Dollar ($35,000) settlement amount that was

already agreed upon, the remaining material terms of the settlement agreement were as follows:

   (a) Paragon represents and warrants that the document provided by their attorney to us in an

         e-mail dated October 19th, 2018 is complete and accurate as to sales of the pins at issue

         in this Action;

   (b) Plaintiffs release Paragon for conduct to the effective date of the settlement agreement at

         to the items circled and sale identified for those items in the document that counsel for

         Paragon provided to plaintiff counsel on October 19th, 2018;




                                                  2
      Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 3 of 33



   (c) Payment from both defendants to be received by counsel for plaintiffs within 10 calendar

       days of the effective date of the agreement; and

   (d) In the event of any action to enforce any material terms of the agreement, the

       prevailing party shall recover reasonable attorney’s fees and costs in connection

       with such action

       Tr., pp. 8-9.

       10.     I then confirmed: “That’s the extent of the material terms we’ve agreed

upon” with respect to Paragon. Tr., p. 9.

       11.     The Court then asked Mr. Skolnik, counsel for Paragon: “Mr. Skolnik,

was the recitation made by the plaintiff’s counsel in harmony with your client’s

understanding of material terms and conditions under which your clients agreed to

resolve its dispute with the plaintiffs?” Tr., p. 9.

       12.     Mr. Skolnik, counsel for Paragon, responded: “It was, Your Honor, with one

exception, which was that I believe the representation was that the payment will be

made within 10 days of the effective date of the agreement. Unless we know what the

effective date is, it seems to me that it should be within 10 days of the execution date.”

Tr., p. 9.

       13.     I confirmed that this was acceptable to Plaintiffs. Tr., p. 10.

       14.     The Court then asked Paragon counsel: “Mr. Skolnik, are there any other terms

and conditions under which your client have agreed to resolve their dispute with the plaintiff?”

Mr. Solnick responded: “No, Your Honor, that covers it.” Tr., p. 10 (emphasis added).

       15.     The Court then asked me: “are there any other material terms and

conditions under which your clients have agreed to resolve their dispute with Paragon




                                                3
     Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 4 of 33



Design, that is, other than those you recited as modified by Mr. Skolnik moments ago?”

Tr., p. 10. I responded: “There are not.” Tr., p. 10.

       16.    Following the settlement conference, I began drafting agreements with

Paragon and Zulily that memorialized the settlement agreement the parties reached in

Court that afternoon.

       17.    The following afternoon, Mr. Skolnik, counsel for Paragon, emailed me

and stated: “before I will permit [Paragon] to execute a settlement agreement, I must

receive either (1) whatever proof you believe establishes inaccuracy of the sales report,

or (2) your confirmation that the settlement agreement will contain language confirming

plaintiffs’ acceptance of the report’s accuracy as final and equivalent to res judicata.”

Skolnik October 25, 2018 3:37 p.m. Email in the October 25-26, 2018 Skolnik-Gerber

Email Exchange (the “Skolnik-Gerber Emails”), a true and correct copy of which is

attached hereto as Exhibit B. The parts of the Skolnik-Gerber Emails that relate to off-

the-record discussions at the Settlement Conference are confidential and inadmissible,

are not relevant to the instant motion, and have been redacted accordingly.

       18.    That evening, I responded: “We cannot possibly accept the accuracy of the

numbers provided. Our agreement on this settlement was based upon the numbers your client

provided and his representation that these numbers were accurate… We absolutely cannot agree

to the additional terms you mention below.” October 25, 2018, 6:51 p.m. Gerber Email in

the Skolnik-Gerber Emails.

       19.    Mr. Skolnik responded that I “put up or shut up.” October 25, 2018, 6:56

p.m. Skolnik Email in the Skolnik-Gerber Emails.




                                              4
      Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 5 of 33



       20.     Following a further exchange of emails, Mr. Skolnik confirmed that “If the draft

agreement you prepare leaves this possibility open, it will not be signed by Paragon.” October

25, 2018, 9:35 p.m. Skolnik Email in the Skolnik-Gerber Emails.

       21.     The following morning, I responded: “Based on your emails, it is clear that

Paragon is not going to honor the settlement that was reached and read into the record at the

settlement conference with Judge Fox.” October 26, 2018, 8:35 a.m. Gerber Email in the

Skolnik-Gerber Emails.

       22.     Mr. Skolnik later confirmed that Paragon would not accept any settlement

without Plaintiffs’ agreeing to accept Paragon’s additional terms. October 26, 2018,

1:37 p.m. Skolnik Email in the Skolnik-Gerber Emails.

       23.     Based on the foregoing, Paragon has made it clear that they are refusing to honor

the settlement agreement as agreed-to at the Settlement Conference and have anticipatorily

breached the settlement agreement agreed to there and read into the record.

       24.     Plaintiffs respectfully request that the Court grant their motion to enforce the

settlement agreement and award attorneys’ fees, costs, interest, and whatever additional relief the

Court deem just and proper.

       I declare under penalty of perjury under the laws of United States of America that the

foregoing statements are true and correct.


Dated: New York, New York
       October 30, 2018




                                               Andrew Gerber




                                                 5
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 6 of 33




                  EXHIBIT A
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 7 of 33

                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

   In re:
                                            :
   BRUM, et al.,                              Docket #18cv5399
                                            : 1:18-cv-05399-JMF
                     Plaintiffs,
                                            :
               - against -
                                            :

   PARAGON DESIGN GROUP, et al.,            :   New York, New York
                                                October 24, 2018
                     Defendants.            :

   ----------------------------------:

                          PROCEEDINGS BEFORE
                      THE HONORABLE KEVIN N. FOX
            UNITED STATES DISTRICT COURT MAGISTRATE JUDGE

   APPEARANCES:

   For Plaintiffs:              KUSHNIRSKY GERBER PLLC
                                BY: ANDREW ISAAC GERBER, ESQ.
                                27 Union Square West, Suite 301
                                New York, New York 10003
                                (212) 882-1320

   For Defendant                CLARK GULDIN, ATTORNEYS AT LAW
    Paragon Design Corp:        BY: PETER L. SKOLNIK, ESQ.
                                20 Church Street, Suite 15
                                Montclair, New Jersey 07042
                                (973) 476-5625




   Transcription Service:       Carole Ludwig, TranscriptionServices
                                141 East Third Street #3E
                                New York, New York 10009
                                Phone: (212) 420-0771
                                Fax: (212) 420-6007

   Proceedings recorded by electronic sound recording;
   Transcript produced by transcription service
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 8 of 33

   Appearances cont’d

   For Defendant Zulily:        DAVIS WRIGHT TREMAINE LLP
                                BY: GEOFFREY STUART BROUNELL, ESQ.
                                1251 Avenue of the Americas
                                New York, New York 10020
                                (212) 489-8230
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 9 of 33

                                     INDEX


                          E X A M I N A T I O N S

                                                    Re-       Re-
   Witness                Direct      Cross       Direct     Cross

   None
                               E X H I B I T S

   Exhibit                                                           Voir
   Number            Description                        ID   In      Dire

   None
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 10 of 33
 1                                                                    4

2               THE CLERK:     Brum, et al. versus Paragon Design

3    Corp., et al., case number 18cv5399.          Counsel, please

4    state your appearance and introduce all the parties with

5    you today, including any of the phone participants who are

6    here on your behalf.

7               HONORABLE KEVIN N. FOX (THE COURT):            Sir, would

8    you remain seated and pull the microphone close to you so

9    the telephone participants can hear everything you want to

10   say clearly.

11              MR. ANDREW ISAAC GERBER:         Yes, Your Honor, good

12   afternoon, this is Andrew Gerber, Kushnirsky Gerber Law

13   Firm on behalf of the plaintiffs.         I have next to me,

14   Kjersti Faret.     She is one of the plaintiffs in the

15   action.   Also on the phone is Pablo Brum.          He is another

16   one of the plaintiffs in the action, and they are

17   representing all plaintiffs, as we agreed.           And also at

18   the table is Penelope Fisher-Birch and Ilyan Kushnirsky on

19   behalf of plaintiffs.

20              THE COURT:     Good afternoon to all of you.

21              MR. PETER L. SKOLNIK:        Good afternoon, Your

22   Honor.    I’m Peter Skolnik of Clark Guldin, counsel for

23   Paragon Design Corp., the defendant.          With me is Mr. Jay

24   Kim, president to Paragon.

25              MR. GEOFFREY STUART BROUNELL:          Good afternoon,
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 11 of 33
 1                                                                       5

2    Your Honor.    My name is Geoff Brounell.         I’m here on

3    behalf of Zulily from Davis Wright Tremaine.            On the phone

4    is my co-counsel Ambika K. Doran.         From (inaudible) and CL

5    office and also is Zulily’s associate general counsel,

6    Laura Malone (phonetic).

7              THE COURT:      You say the last name’s Malone?

8              MR. BROUNELL:       Malone, Laura Malone.

9              THE COURT:      Thank you.     Good afternoon to all

10   of you.   For those of you participating by telephone, if

11   you’re not able to hear clearly at any point, please make

12   that known, and we will try to make adjustments so that

13   you can participate fully with us this afternoon.

14             First, I want to apologize to you.           A conference

15   that preceded yours went longer than was anticipated and

16   so it cut into the time that I set aside of you.

17   Notwithstanding, I am now prepared to turn my attention

18   fully to you this afternoon and proceed throughout the

19   afternoon until we reach resolution.

20             For the parties who are participating, your

21   counsel have access procedures under which we shall be

22   operating this afternoon.       Those of you in the courtroom

23   and I will move to a different space in a moment.                Once we

24   do so, I shall invite counsel to each party to make a

25   brief statement to me of the things counsel believe I need
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 12 of 33
 1                                                                    6

2    to know to try to help you resolve your dispute today.

3    And I shall be meeting with one side outside of the

4    presence of the other.       And during those sessions, that

5    which is said to me will be kept in confidence unless I’m

6    allowed to reveal it to the other side in whole or in

7    part.    And we’ll continue in that manner until, as I

8    indicated before, we reach resolution later this

9    afternoon.

10               I’m speaking in positive terms because I’m

11   hopeful that we’ll be able to reach a resolution this

12   afternoon.    But there are occasions when a session like

13   this is convened where parties are not able to resolve

14   dispute.     And if that should happen today, no one should

15   go away from the session thinking that you are a bad

16   person because the matter’s not resolved.           That’s just the

17   nature of this.

18               So Ms. Middy (phonetic) will show those of you

19   in the courtroom to the space, and we’ll spend the balance

20   of the afternoon.     Those of you who are on the phone will

21   be on hold for a few moments while we move to a different

22   space.     Then we’ll engage the phone and we’ll get

23   underway.

24               THE CLERK:    This is a continuation of the

25   settlement conference in the matter of Brum, et al. versus
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 13 of 33
 1                                                                    7

2    Paragon Design Corp., et al., case number 18cv5399.

3                THE COURT:      The parties assembled for a

4    settlement agreement and have determined to resolve their

5    dispute.    Mr. Gerber, you indicate the terms and

6    conditions, the material terms and conditions, under which

7    the plaintiffs have agreed to resolve their disputer,

8    first with defendant Paragon Design Corporation.

9                MR. GERBER:      Yes, Your Honor.     Paragon agrees

10   to represent the (inaudible) that the document provided by

11   Paragon counsel --

12               FEMALE VOICE:      Sorry to cut you off, but I

13   don’t think (inaudible) can hear what’s being said.

14               THE CLERK:      Hold on just a moment, please.

15               FEMALE VOICE:      Okay.     Thank you.

16               THE COURT:      Are the telephone participants able

17   to hear?

18               FEMALE VOICE:      I can hear you.

19               THE COURT:      All right.    We have to have a brief

20   recess.     Paragon Design Corporation’s representative Mr.

21   Kim needs to make a phone call to insure that we can place

22   the material terms of the agreement on the record at this

23   juncture.    So we’ll be in recess.        Mr. Skolnik, how long

24   will it take for your client to make the call he needs to

25   make?
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 14 of 33
 1                                                                    8

2               MR. SKOLNIK:      Five minutes, Your Honor.

3               THE COURT:     All right.     We’ll be in recess for

4    about five minutes.      And as soon as Mr. Kim is back with

5    us and ready to go forward, we’ll go back on the record

6    with the material terms of the parties’ respective

7    agreements.

8               (recess)

9               THE COURT:     All right.     Let me return to Mr.

10   Gerber.    Do you indicate with respect to Paragon Design

11   Corporation the material terms of the agreement that your

12   clients have reached with it to resolve the parties’

13   dispute?

14              MR. GERBER:      Yes, Your Honor.      Paragon

15   represents and warrants that the document provided by

16   their attorney to us in an e-mail dated October 19th, 2018

17   that will be attached to the settlement agreement as

18   Exhibit A, is complete and accurate as to sales of the

19   pens at issue in this action.

20              Plaintiffs release Paragon for conduct to the

21   effective date of the settlement agreement at to the items

22   circled and sale identified for those items in the

23   document attached to Exhibit A.

24              THE COURT:     That’s Exhibit A to what item?

25              MR. GERBER:      To the settlement agreement --
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 15 of 33
 1                                                                    9

2              THE COURT:      Thank you.

3              MR. GERBER:       -- which will be the document that

4    counsel for Paragon provided to plaintiff counsel on

5    October 19th, 2018.      Payment from both defendants to be

6    received by counsel for plaintiffs within 10 calendar days

7    of the effective date of the agreement.           In the event of

8    any action to enforce any material terms of the agreement,

9    the prevailing party shall recover reasonable attorney’s

10   fees and costs in connection with such action.            That’s the

11   extent of the material terms we’ve agreed upon.

12             THE COURT:      With respect to defendant Paragon

13   Design Corporation.

14             MR. GERBER:       Correct, Your Honor.

15             THE COURT:      Mr. Skolnik, was the recitation

16   made by the plaintiff’s counsel in harmony with your

17   client’s understanding of material terms and conditions

18   under which your clients agreed to resolve its dispute

19   with the plaintiffs?

20             MR. SKOLNIK:       It was, Your Honor, with one

21   exception, which was that I believe the representation was

22   that the payment will be made within 10 days of the

23   effective date of the agreement.         Unless we know what the

24   effective date is, it seems to me that it should be within

25   10 days of the execution date.
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 16 of 33
 1                                                                    10

2              MR. GERBER:       That’s acceptable to plaintiffs.

3              THE COURT:      Mr. Skolnik, are there any other

4    terms and conditions under which your client have agreed

5    to resolve their dispute with the plaintiff?

6              MR. SKOLNIK:       No, Your Honor, that covers it.

7              THE COURT:      Mr. Gerber, are there any other

8    material terms and conditions under which your clients

9    have agreed to resolve their dispute with Paragon Design,

10   that is, other than those you recited as modified by Mr.

11   Skolnik moments ago?

12             MR. GERBER:       There are not.

13             THE COURT:      Let’s turn to the defendant Zulily.

14   Mr. Gerber, you indicate the material terms and conditions

15   under which your clients have agreed to resolve their

16   dispute with that defendant?

17             MR. GERBER:       Your Honor, there’s only the

18   payment timing that payment from Zulily will be due to be

19   received by plaintiff’s counsel within 10 calendar days of

20   the execution of the agreement.

21             THE COURT:      Is there an amount that needs to be

22   paid by Zulily to your client?

23             MR. GERBER:       It’s $6,000.

24             THE COURT:      Ms. Doran and Mr. Brounell, are

25   there any other terms and conditions, material terms and
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 17 of 33
 1                                                                    11

2    conditions, under which your client has agreed to resolve

3    its dispute with the plaintiffs, other than those recited

4    by Mr. Gerber moments ago regarding payment terms?

5              MR. BROUNELL:       No, Your Honor.

6              THE COURT:      Mr. Gerber, are there any other

7    terms and conditions under which your clients have agreed

8    to resolve their dispute with defendant Zulily, other than

9    those you’ve indicated a moment ago?

10             MR. GERBER:       There are not, Your Honor.

11             THE COURT:      When is it that the parties expect

12   to submit a stipulation to the assigned district judge?

13             MR. BROUNELL:       Assuming -- actually, Your

14   Honor, I'm sorry.     And I wanted to put on the record the

15   agreement to stay discovery for two weeks and the

16   execution of the settlement agreement, if Andrew agrees to

17   that.

18             MR. GERBER:       We had agreed to that.

19             THE COURT:      That’s an agreement between the

20   plaintiffs and the defendant Zulily?

21             MR. GERBER:       That’s correct, Your Honor.

22             THE COURT:      Let me return to my question.          When

23   is it that the parties expect to submit a stipulation to

24   the assigned district judge?

25             MR. SKOLNIK:       Excuse me, Your Honor --
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 18 of 33
 1                                                                    12

2              THE COURT:      Yes, to Mr. Skolnik.

3              MR. SKOLNIK:       -- although it had not been

4    previously discussed, there’s some outstanding discovery

5    from plaintiffs to Paragon as well, and I believe that

6    that also should be stayed under the same circumstances.

7              THE COURT:      What is defendant -- excuse me --

8    what is the plaintiff’s position on the position taken by

9    Paragon Design Corporation regarding discovery that’s

10   outstanding?

11             MR. GERBER:       Plaintiffs agree to grant Paragon

12   the same extension of two weeks from (inaudible).

13             FEMALE VOICE:       Your Honor?

14             THE COURT:      Yes.

15             FEMALE VOICE:       Sorry, we did not hear the last

16   two minutes of what happened in the courtroom, I don’t

17   think.

18             THE COURT:      Mr. Skolnik, would you repeat the

19   statements that you made a moment ago, please.

20             MR. SKOLNIK:       Yes, Your Honor, I --

21             THE COURT:      Hold the microphone close to you,

22   please.

23             MR. SKOLNIK:       I suggested that along with the

24   agreement, that Zulily’s discovery responses to plaintiffs

25   would be suspended for two days (sic) if that (inaudible)
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 19 of 33
 1                                                                    13

2    Paragon.

3               THE COURT:      Two weeks, I believe.

4               MR. SKOLNIK:      I'm sorry, two weeks, and I

5    believe Mr. Gerber agreed.

6               THE COURT:      Were you able to hear Mr. Skolnik,

7    those of you on the telephone?

8               FEMALE VOICE:      Yes, we can, although I didn’t

9    hear if Zulily accepted the -- if Mr. Brounell accepted

10   for Zulily or not.

11              THE COURT:      Yes, he did.

12              MR. BROUNELL:      I accepted on behalf of Zulily

13   and asked to put on the record the stay of discovery for

14   two weeks on behalf of Zulily.

15              FEMALE VOICE:      Sorry, but yes, I heard that

16   Your Honor.    Thank you.

17              MR. GERBER:      Going back to Your Honor’s I

18   believe ending question about the stipulation, we could

19   agree to file a stipulation within 30 days of the date of

20   execution on the settlement agreement.

21              THE COURT:      What’s the position of the other

22   parties?

23              MR. SKOLNIK:      It seems like the stipulation

24   settlement should be able to filed much sooner than that.

25   I mean, it should be able to be filed shortly after the
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 20 of 33
 1                                                                     14

2    settlement agreement is executed.         I’m curious if Mr.

3    Gerber’s anticipating the stipulation and settlement that

4    does more than say in effect it is stipulated by the

5    parties if this matter is amicably resolved.            Is he going

6    to attach a copy of the settlement agreement?            Sometimes

7    they do, sometimes they don’t.

8              MR. GERBER:       We do not intend to do so.           My

9    concern is that complete payment from all parties is

10   received by plaintiff’s counsel before we file the stip of

11   dismissal.    So given that there is a 10-calendar-day

12   period for doing so, we can agree to, let’s say 15

13   calendar days after receiving a fully executed settlement

14   from all defendants.

15             MR. SKOLNIK:       Or five days after the receipt of

16   the payments, I mean --

17             MR. GERBER:       That’s acceptable as well, I

18   think, to accomplish the exact same result.

19             THE COURT:      What’s Zulily’s position?

20             MR. BROUNELL:       Five days after receipt of

21   payment is acceptable.

22             THE COURT:      All right.     Is there anything else

23   that we need to address this afternoon?

24             MR. GERBER:       Not for plaintiffs, Your Honor.

25             MR. SKOLNIK:       Not from Paramont’s perspective.
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 21 of 33
 1                                                                    15

2              MR. BROUNELL:       And not from Zulily.        Thank you,

3    Your Honor, for you time.

4              THE COURT:      Thank you.     Good day.     We thank

5    those of you on the telephone.

6                    (Whereupon the matter is adjourned.)

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 22 of 33
 1                                                                    16

2                          C E R T I F I C A T E

3

4              I, Carole Ludwig, certify that the foregoing

5    transcript of proceedings in the Brum et al. v. Paragon

6    Design Corp. et al., docket number 18cv5399, was prepared

7    using digital electronic transcription equipment and is a

8    true and accurate record of the proceedings.

9

10

11

12

13   Signature_______________________________

14

15   Date:   October 29, 2018

16

17

18

19

20

21

22

23

24

25
Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 23 of 33




                   EXHIBIT B
Re: Question
                       Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 24 of 33

          Subject: Re: Ques on
          From: Andrew Gerber <andrew@kgﬁrm.com>
          Date: 10/26/2018 3:26 PM
          To: Peter Skolnik <pskolnik@clarkguldin.com>
          CC: Ilya Kushnirsky <ilya@kgﬁrm.com>, "penelope@kgﬁrm.com" <penelope@kgﬁrm.com>


          Peter,

          There is an expecta on that a orneys will generally conduct themselves professionally and treat each
          other respec ully and courteously.   As your emails have now repeatedly evidenced your
          unwillingness to do so, we will no longer be communica ng with you directly un l and unless you
          conﬁrm that your tone and demeanor will be changing.


          ‐‐
          Andrew Gerber

          KG LAW /// Kushnirsky Gerber PLLC
          27 Union Square West, Suite 301
          New York, NY 10003

          e: andrew@kgﬁrm.com

          o: (212) 882‐1320
          w: kgﬁrm.com

          To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky Gerber PLLC informs you that any U.S.
          tax advice contained in this communica on (including any a achments) was not intended or wri en to be used, and cannot be
          used, for the purpose of (i) avoiding penal es under the Internal Revenue Code or (ii) promo ng, marke ng, or recommending to
          another party any transac on or ma er addressed herein.

          This message and its a achments are sent from a law ﬁrm and may contain informa on that is conﬁden al and protected by
          privilege from disclosure. If you are not the intended recipient, please delete the message and a achments without prin ng,
          copying, forwarding, or saving them, and please no fy the sender immediately.


          On 10/26/2018 1:37 PM, Peter Skolnik wrote:




                                                                                                                                  If
               so, we have a se lement; if not, we don’t. 

               Peter L. Skolnik, LLC
               Of Counsel
               Clark Guldin


1 of 10                                                                                                                       10/30/2018 4:00 PM
Re: Question
                          Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 25 of 33
               20 Church Street
               Suite 15
               Montclair, NJ 07042
               direct: (973) 474-2311
               mobile: (973) 476-5625
               pskolnik@clarkguldin.com
               http://clarkguldin.com/peter-l-skolnik/

               This message contains confidential information, intended only for the person(s) named above,
               which may also be privileged. Any use, distribution, copying or disclosure by any other person
               is strictly prohibited. In such case, you should delete this message and kindly notify the sender
               via reply e-mail. Please advise immediately if you or your employer does not consent to
               Internet e-mail for messages of this kind.

               Sent from my iPhone 8+

               On Oct 26, 2018, at 8:36 AM, Andrew Gerber <andrew@kgﬁrm.com> wrote:



                 Peter,

                 Based on your emails, it is clear that Paragon is not going to honor the se lement that was
                 reached and read into the record at the se lement conference with Judge Fox.


                 ‐‐
                 Andrew Gerber

                 KG LAW /// Kushnirsky Gerber PLLC
                 27 Union Square West, Suite 301
                 New York, NY 10003

                 e: andrew@kgﬁrm.com

                 o: (212) 882‐1320
                 w: kgﬁrm.com

                 To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky Gerber PLLC informs you
                 that any U.S. tax advice contained in this communica on (including any a achments) was not intended or wri en to
                 be used, and cannot be used, for the purpose of (i) avoiding penal es under the Internal Revenue Code or (ii)
                 promo ng, marke ng, or recommending to another party any transac on or ma er addressed herein.

                 This message and its a achments are sent from a law ﬁrm and may contain informa on that is conﬁden al and
                 protected by privilege from disclosure. If you are not the intended recipient, please delete the message and
                 a achments without prin ng, copying, forwarding, or saving them, and please no fy the sender immediately.


                 On 10/25/2018 9:35 PM, Peter Skolnik wrote:




2 of 10                                                                                                                         10/30/2018 4:00 PM
Re: Question
                  Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 26 of 33




               If the dra  agreement you prepare leaves this possibility open, it will not be signed by
               Paragon. 

               Be guided accordingly. 

               Peter L. Skolnik, LLC
               Of Counsel
               Clark Guldin
               20 Church Street
               Suite 15
               Montclair, NJ 07042
               direct: (973) 474-2311
               mobile: (973) 476-5625
               pskolnik@clarkguldin.com
               http://clarkguldin.com/peter-l-skolnik/

               This message contains confidential information, intended only for the person(s)
               named above, which may also be privileged. Any use, distribution, copying or
               disclosure by any other person is strictly prohibited. In such case, you should delete
               this message and kindly notify the sender via reply e-mail. Please advise
               immediately if you or your employer does not consent to Internet e-mail for
               messages of this kind.


               Sent from my iPhone 8+

               On Oct 25, 2018, at 8:44 PM, Andrew Gerber <andrew@kgﬁrm.com> wrote:



                 Peter,




3 of 10                                                                                               10/30/2018 4:00 PM
Re: Question
               Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 27 of 33



               We are preparing the Se lement Agreement dra  for your review.


               ‐‐
               Andrew Gerber

               KG LAW /// Kushnirsky Gerber PLLC
               27 Union Square West, Suite 301
               New York, NY 10003

               e: andrew@kgﬁrm.com

               o: (212) 882‐1320
               w: kgﬁrm.com

               To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky Gerber PLLC
               informs you that any U.S. tax advice contained in this communica on (including any a achments) was
               not intended or wri en to be used, and cannot be used, for the purpose of (i) avoiding penal es under
               the Internal Revenue Code or (ii) promo ng, marke ng, or recommending to another party any
               transac on or ma er addressed herein.

               This message and its a achments are sent from a law ﬁrm and may contain informa on that is
               conﬁden al and protected by privilege from disclosure. If you are not the intended recipient, please
               delete the message and a achments without prin ng, copying, forwarding, or saving them, and please
               no fy the sender immediately.


               On 10/25/2018 7:06 PM, Peter Skolnik wrote:




                  Peter L. Skolnik, LLC
                  Of Counsel
                  Clark Guldin
                  20 Church Street
                  Suite 15
                  Montclair, NJ 07042
                  direct: (973) 474-2311
                  mobile: (973) 476-5625
                  pskolnik@clarkguldin.com
                  http://clarkguldin.com/peter-l-skolnik/

                  This message contains confidential information, intended only for the



4 of 10                                                                                                                10/30/2018 4:00 PM
Re: Question
               Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 28 of 33
                person(s) named above, which may also be privileged. Any use,
                distribution, copying or disclosure by any other person is strictly
                prohibited. In such case, you should delete this message and kindly notify
                the sender via reply e-mail. Please advise immediately if you or your
                employer does not consent to Internet e-mail for messages of this kind.


                Sent from my iPhone 8+

                On Oct 25, 2018, at 7:00 PM, Andrew Gerber <andrew@kgﬁrm.com> wrote:



                  Peter,

                  Your tone is u erly unprofessional and improper. 




                  If you are now refusing to se le on these material terms, you are
                  rescinding the se lement we agreed to yesterday.  If that's the case,
                  please let me know immediately so we can inform the Court.


                  ‐‐

                  Andrew Gerber

                  KG LAW /// Kushnirsky Gerber PLLC
                  27 Union Square West, Suite 301
                  New York, NY 10003

                  e: andrew@kgﬁrm.com

                  o: (212) 882‐1320
                  w: kgﬁrm.com

                  To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky
                  Gerber PLLC informs you that any U.S. tax advice contained in this communica on
                  (including any a achments) was not intended or wri en to be used, and cannot be used,
                  for the purpose of (i) avoiding penal es under the Internal Revenue Code or (ii)
                  promo ng, marke ng, or recommending to another party any transac on or ma er
                  addressed herein.




5 of 10                                                                                                    10/30/2018 4:00 PM
Re: Question
               Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 29 of 33
                  This message and its a achments are sent from a law ﬁrm and may contain informa on
                  that is conﬁden al and protected by privilege from disclosure. If you are not the intended
                  recipient, please delete the message and a achments without prin ng, copying,
                  forwarding, or saving them, and please no fy the sender immediately.



                  On 10/25/2018 6:56 PM, Peter Skolnik wrote:
                     Andrew:
                                                                         I’m asking you to put up
                     or shut up.



                     Peter L. Skolnik, LLC
                     Of Counsel
                     Clark Guldin
                     20 Church Street
                     Suite 15
                     Montclair, NJ 07042
                     direct: (973) 474-2311
                     mobile: (973) 476-5625
                     pskolnik@clarkguldin.com
                     http://clarkguldin.com/peter-l-skolnik/

                     This message contains confidential information, intended only
                     for the person(s) named above, which may also be privileged.
                     Any use, distribution, copying or disclosure by any other person
                     is strictly prohibited. In such case, you should delete this
                     message and kindly notify the sender via reply e-mail. Please
                     advise immediately if you or your employer does not consent to
                     Internet e-mail for messages of this kind.


                     Sent from my iPhone 8+

                     On Oct 25, 2018, at 6:52 PM, Andrew Gerber
                     <andrew@kgﬁrm.com> wrote:



                        Peter,




6 of 10                                                                                                        10/30/2018 4:00 PM
Re: Question
               Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 30 of 33




                       We are preparing a dra  se lement agreement that
                       includes the material se lement terms we agreed to and
                       read into the record yesterday.  We absolutely cannot agree
                       to the addi onal terms you men on below, for reasons
                       discussed above. 


                       ‐‐

                       Andrew Gerber

                       KG LAW /// Kushnirsky Gerber PLLC
                       27 Union Square West, Suite 301
                       New York, NY 10003

                       e: andrew@kgﬁrm.com

                       o: (212) 882‐1320
                       w: kgﬁrm.com

                       To ensure compliance with requirements imposed by U.S. Treasury
                       Regula ons, Kushnirsky Gerber PLLC informs you that any U.S. tax advice
                       contained in this communica on (including any a achments) was not
                       intended or wri en to be used, and cannot be used, for the purpose of (i)
                       avoiding penal es under the Internal Revenue Code or (ii) promo ng,
                       marke ng, or recommending to another party any transac on or ma er
                       addressed herein.

                       This message and its a achments are sent from a law ﬁrm and may contain
                       informa on that is conﬁden al and protected by privilege from disclosure. If
                       you are not the intended recipient, please delete the message and
                       a achments without prin ng, copying, forwarding, or saving them, and
                       please no fy the sender immediately.




7 of 10                                                                                               10/30/2018 4:00 PM
Re: Question
               Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 31 of 33
                       On 10/25/2018 3:37 PM, Peter Skolnik wrote:
                         Andrew:




                         Paragon needs this se lement to establish repose.
                         Accordingly, before I will permit them to execute a
                         se lement agreement, I must receive either (1)




                                                         

                         Peter

                         Peter L. Skolnik, LLC
                         Of Counsel
                         Clark Guldin
                         20 Church Street
                         Suite 15
                         Montclair, NJ 07042
                         direct: (973) 474-2311
                         mobile: (973) 476-5625
                         pskolnik@clarkguldin.com
                         http://clarkguldin.com/peter-l-skolnik/

                         This message contains confidential information,
                         intended only for the person(s) named above, which
                         may also be privileged. Any use, distribution, copying
                         or disclosure by any other person is strictly prohibited.
                         In such case, you should delete this message and


8 of 10                                                                              10/30/2018 4:00 PM
Re: Question
                     Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 32 of 33
                                     kindly notify the sender via reply e-mail. Please
                                     advise immediately if you or your employer does not
                                     consent to Internet e-mail for messages of this kind.


                                     Sent from my iPhone 8+




                     ‐‐
                     Andrew Gerber

                     KG LAW /// Kushnirsky Gerber PLLC
                     27 Union Square West, Suite 301
                     New York, NY 10003

                     e: andrew@kgﬁrm.com

                     o: (212) 882‐1320
                     w: kgﬁrm.com

                     To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky Gerber PLLC
                     informs you that any U.S. tax advice contained in this communica on (including any a achments) was
                     not intended or wri en to be used, and cannot be used, for the purpose of (i) avoiding penal es under
                     the Internal Revenue Code or (ii) promo ng, marke ng, or recommending to another party any
                     transac on or ma er addressed herein.

                     This message and its a achments are sent from a law ﬁrm and may contain informa on that is
                     conﬁden al and protected by privilege from disclosure. If you are not the intended recipient, please
                     delete the message and a achments without prin ng, copying, forwarding, or saving them, and please
                     no fy the sender immediately.



               ‐‐
               Andrew Gerber

               KG LAW /// Kushnirsky Gerber PLLC
               27 Union Square West, Suite 301
               New York, NY 10003

               e: andrew@kgﬁrm.com

               o: (212) 882‐1320
               w: kgﬁrm.com

               To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky Gerber PLLC informs you



9 of 10                                                                                                                      10/30/2018 4:00 PM
Re: Question
                        Case 1:18-cv-05399-JMF-KNF Document 41 Filed 10/30/18 Page 33 of 33
                 that any U.S. tax advice contained in this communica on (including any a achments) was not intended or wri en to
                 be used, and cannot be used, for the purpose of (i) avoiding penal es under the Internal Revenue Code or (ii)
                 promo ng, marke ng, or recommending to another party any transac on or ma er addressed herein.

                 This message and its a achments are sent from a law ﬁrm and may contain informa on that is conﬁden al and
                 protected by privilege from disclosure. If you are not the intended recipient, please delete the message and
                 a achments without prin ng, copying, forwarding, or saving them, and please no fy the sender immediately.



           ‐‐
           Andrew Gerber

           KG LAW /// Kushnirsky Gerber PLLC
           27 Union Square West, Suite 301
           New York, NY 10003

           e: andrew@kgﬁrm.com

           o: (212) 882‐1320
           w: kgﬁrm.com

           To ensure compliance with requirements imposed by U.S. Treasury Regula ons, Kushnirsky Gerber PLLC informs you that any U.S.
           tax advice contained in this communica on (including any a achments) was not intended or wri en to be used, and cannot be
           used, for the purpose of (i) avoiding penal es under the Internal Revenue Code or (ii) promo ng, marke ng, or recommending to
           another party any transac on or ma er addressed herein.

           This message and its a achments are sent from a law ﬁrm and may contain informa on that is conﬁden al and protected by
           privilege from disclosure. If you are not the intended recipient, please delete the message and a achments without prin ng,
           copying, forwarding, or saving them, and please no fy the sender immediately.




10 of 10                                                                                                                        10/30/2018 4:00 PM
